Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-16-2004

Major League Umpires v. Amer League
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1103




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Major League Umpires v. Amer League" (2004). 2004 Decisions. Paper 935.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/935


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT


                     Nos: 02-1103/1124/1276
                       _______________

           THE MAJOR LEAGUE UMPIRES ASSOCIATION

                                v.

  THE AMERICAN LEAGUE OF PROFESSIONAL BASEBALL CLUBS; THE
NATIONAL LEAGUE OF PROFESSIONAL BASEBALL CLUBS; OFFICE OF THE
                 COMM ISSIONER OF BASEBALL

                      (D.C. No. 01-cv-02790)

 OFFICE OF THE COMMISSIONER OF BASEBALL; AMERICAN LEAGUE OF
PROFESSIONAL BASEBALL CLUBS; NATIONAL LEAGUE OF PROFESSIONAL
                       BASEBALL CLUBS

                                v.

MAJOR LEAGUE UMPIRES ASSOCIATION; WORLD UMPIRES ASSOCIATION

                      (D.C. No. 01-cv-02816)

                     The Major League Umpires Association,
                               Appellant No. 02-1103




           THE MAJOR LEAGUE UMPIRES ASSOCIATION

                                v.

  THE AMERICAN LEAGUE OF PROFESSIONAL BASEBALL CLUBS; THE
                      NATIONAL LEAGUE
OF PROFESSIONAL BASEBALL CLUBS; OFFICE OF THE COMMISSIONER OF
                         BASEBALL

                      (D.C. No. 01-cv-02790)
  OFFICE OF THE COMMISSIONER OF BASEBALL; AMERICAN LEAGUE OF
 PROFESSIONAL BASEBALL CLUBS; NATIONAL LEAGUE OF PROFESSIONAL
                        BASEBALL CLUBS

                                            v.

 MAJOR LEAGUE UMPIRES ASSOCIATION; WORLD UMPIRES ASSOCIATION

                                 (D.C. No. 01-cv-02816)

                           Office of the Commissioner of Baseball;
                           American League of Professional Baseball Clubs; National
                           League of Professional Baseball Clubs,
                                          Appellants No. 02-1124
                                   ______________




                THE MAJOR LEAGUE UMPIRES ASSOCIATION
             Appellant No. 02-1276

                                            v.

   THE AMERICAN LEAGUE OF PROFESSIONAL BASEBALL CLUBS; THE
 NATIONAL LEAGUE OF PROFESSIONAL BASEBALL CLUBS; OFFICE OF THE
                  COMM ISSIONER OF BASEBALL

                                   ________________


                                        ORDER




      It is hereby O R D E R E D that the opinion entered in the above-entitled appeals
on February 17, 2004 is amended to make the following two corrections:

      On page 3, footnote 1, the "- - - - " between "the and strike." is deleted; and,

      On page 12, second to last paragraph the "and" after "merit and skill" is deleted.
                            For the Court,


                            /s/ Marcia M. Waldron
                                   Clerk


Dated: March 16, 2004




                        3